Title: From Thomas Jefferson to Joseph Willard, 1 April 1790
From: Jefferson, Thomas
To: Willard, Joseph



Sir
New York April 1. 1790.

I have duly received the letter wherein you are so good as to notify to me the honor done me by the American academy of arts and sciences in electing me one of their members together with the diploma therein inclosed: and I beg leave through you, Sir, to return to the academy the homage of my thanks for their favor, and to express to them the grateful sense I have of it. I only regret the small prospect I have of being useful to them, engaged as I continually am in occupations less pleasing to me, and which would be better performed by others. Unacquainted with the duties which the election into your academy imposes on me, I can only express my desire of fulfilling them on their being made known to me.
Mr. Read has explained to me his drawings and models. They prove that he merits the character you are pleased to give of him. He waits at present the passage of a law for securing to inventors the benefits of their own ingenuity.—I have the honor to be with the most respectful esteem Sir Your most obedt. & most humble servt,

Th: Jefferson

